



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Biro, 2014 ONCA 365

DATE: 20140506

DOCKET: C58014

Laskin, Pepall and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Applicant/Appellant

and

Teagan Biro

Respondent

Grace Choi, for the appellant

Andrew Furgiuele, for the respondent

Heard: May 5, 2014

On appeal from the decision of the Summary Convictions
    Appeal Court dated November 4, 2013 by Justice M.E. Vallee of the Superior
    Court of Justice, allowing the appeal from the conviction entered on March 22,
    2012 by Justice Robert G. Bigelow of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

We grant leave to appeal on the merits of the appeal.  In our
    view, the trial judge correctly applied the test for the necessity defence, and
    made findings of fact
that the defence was not made
    out.  In overturning the trial judge, the summary conviction appeal court judge
    did not give deference to these findings of fact, and in effect retried the
    case.  That was an error of law.

[2]

Accordingly, leave to appeal is
    granted.  The appeal is allowed and the convictions are restored.


